Dissenting Opinion by
Mr. Chief Justice Bell:
This Court, as recently as 1955, specifically and unanimously decided in Burche Co. v. General Electric Co., 382 Pa. 370, 115 A. 2d 361, that Pennsylvania’s Fair Trade Act was constitutional. In the instant case, this Court adopts all the theories, all the contentions, and all the arguments which were made and carefully considered and rejected in Burche as well as in prior cases, and then expressly overrules Burche, supra. Furthermore this Court has by clear and necessary implication sustained the constitutionality of this Act — even as to non-signers — in Olin Mathieson Chemical Corp. v. L. & H. Stores, Inc., 392 Pa. 225, 139 A. 2d 897; Lentheric, Inc. v. F. W. Woolworth Co., 338 Pa. 523, 13 A. 2d 12; Gillette Company v. Master, 408 Pa. 202, 213, 182 A. 2d 734; Gulf Oil Corp. v. Mays, 401 Pa. 413, 416, 164 A. 2d 656; Sinclair Refining Co. v. *102Schwartz, 398 Pa. 60, 157 A. 2d 63; Bristol-Myers v. Lit Brothers, 336 Pa. 81, 6 A. 2d 843.
In prior decisions of this Court, I have stated my opposition to the Pennsylvania Pair Trade Act but added — what the majority opinion even now strangely admits — that it is for the Legislature and not the Courts to legislate and to enunciate public policy in this field. Nevertheless, today, this Court once again treats the principle of stare decisis as virtually obsolete. The frequency, and the ofttimes strained reasoning, with which Supreme Courts are now overruling prior well-settled law — with no justifiable reason except that Judges think they are improving the public weal — is alarming.
The majority has expressly overruled Burche Co. v. General Electric Co., 382 Pa., supra, but, we repeat, has overlooked or ignored the undoubted fact that it also has impliedly overruled the six decisions of this Court which are hereinabove cited. Ever since Lord Coke, Chief Justice of England, enunciated (circa 1600) the famous and until recently the time-honored maxim of the law: “The knowne certaintie of the law is the safetie of all,” Stare Decisis has been one of the bed-rocks upon which the House of Law has been erected and maintained. This famous maxim has been a beacon light for Anglo-American Courts, for text authorities and for law-abiding Americans ever since the foundation of our Country.
In Brown v. Allen, 344 U.S. 443 (1953), Mr. Justice Jackson (in a concurring opinion on the abuse of the writ of habeas corpus) aptly and pertinently said (page 535) : “Rightly or wrongly, the belief is widely held by the practicing profession that this Court no longer respects impersonal rules of law but is guided in these matters by personal impressions which from *103time to time may be shared by a majority of Justices. Whatever has been intended, this Court also has generated an impression in much of the judiciary that regard for precedents and authorities is obsolete, that words no longer mean what they have always meant to the profession, that the law knows no fixed principles.”*
Mr. Justice Frankfurter, in his concurring opinion in Green v. United States, 356 U.S. 165, 192 (1958) said (page 192) : “To be sure, it is never too late for this Court to correct a misconception in an occasional decision, even on a rare occasion to change a rule of law that may have long persisted but also have long been questioned and only fluctuatingly applied. . . . The admonition of Mr. Justice Brandéis that we are not a third branch of the Legislature should never be disregarded.”
I repeat what I said in my concurring opinion in Michael v. Hahnemann M. C. & Hospital, 404 Pa. 424, 172 A. 2d 769 (pages 437, 438, 439) : “In a Constitutional Republican form of Government such as ours, which is based upon law and order, Certainty and Stability are essential. Unless the Courts establish and maintain certainty and stability in the law, businessmen cannot safely and wisely make contracts with their employees or with each other; the meaning of wills, bonds, contracts, deeds and leases will fluctuate and change with each change in the personnel of a Court; property interests will be jeopardized and frequently lost or changed; Government cannot adequately protect law-abiding persons or communities against criminals; private citizens will not know their rights and obligations; and public officials will not know from week to week or month to month the powers and limitations of Government. This has been recognized for centuries by English-speaking peoples. . . .
*104“It is obvious, if we are to progress, that there always will be exceptions to every general rule or principle, and that neither the law nor the principle of stare decisis can or should be as immutable as the laws of the Medes and the Persians. Nevertheless, it is obvious, at least to me, that the principle of stare decisis should not be ignored or extirpated, actually or effectually,' because of changes in the personnel of a Court. Mr. Justice Frankfurter has stated the two exceptions which to him seem justifiable. I agree with him, and while I would express the same thoughts a little differently, I would go further. I would hold that the principle of Stare Decisis should always be applied, irrespective of the changing personnel of this (or any Supreme) Court, except in the two situations set forth by Justice Frankfurter and in the following situations: (1) Where the Supreme Court of Pennsylvania is convinced that prior decisions of the Court are irreconcilable, or (2) the application of a rule or principle has undoubtedly created great confusion; or (3) in those rare cases where the Supreme Court of Pennsylvania is convinced that the reason for the law undoubtedly no longer exists, and [change of circumstances or] modern circumstances and Justice combine to require or justify a change, and no one’s present personal rights or vested property interests will be injured by the change. Change of circumstances or modern circumstances does not mean, nor has it ever heretofore been considered as the equivalent of ‘change of personnel in the Court,’ or the substitution of the social or political philosophy of a Judge for the language of the Constitution or of a written instrument, or well settled -principles of law.”
This is not an isolated instance of overruling just one case, as the majority Opinion indicates.- Notwithstanding the lip service which from time to time some Justices pay to stare decisis, every Judge and every *105lawyer who has read the decisions of this Court in the last half dozen years knows that stare decisis is rapidly becoming as rare as the “Dodo Bird.”*
*106The present case does not contain any facts or circumstances which bring it within or would justify an exception to the general principle of stare decisis.
For these reasons, I very strongly dissent.

 Italics throughout, ours.


 This Court, from 1957 to date, has expressly overruled, or by radically changing the law, has by necessary implication overruled 30 prior decisions of the Court. A few outstanding examples are: Smith v. Bell Telephone Co., 397 Pa. 134, 137, 153 A. 2d 477 (where the Court expressly overruled 18 of its recent decisions) ; Westbury Realty Corporation v. Lancaster Shopping Center, Inc., 396 Pa. 383, 387, 389, 152 A. 2d 669 (where the Court said, “This situation requires a new approach” and thereby by implication overruled more than 20 prior decisions) ; Commonwealth v. Redline, 391 Pa. 486, 515-516, 137 A. 2d 472 (where the Court expressly overruled one very recent decision and undoubtedly overruled four additional recent decisions and repudiated all the basic reasons and fundamental principles upon which the prior decisions of this Court in felony murder eases were predicated) ; Catherwood Trust, 405 Pa. 61, 81-83, 173 A. 2d 86 (where the Court expressly overruled three of its recent decisions and impliedly but clearly overruled three additional decisions of this Court) ; Commonwealth ex rel. Johnson v. Myers, 402 Pa. 451, 454, 461, 167 A. 2d 295 (where the Court by dictum changed the presumption in felonious murder which had existed from Coke and Blackstone, and had been reiterated a myriad times by this Court in prior decisions) ; Bell v. Yellow Cab Co., 399 Pa. 332, 343-347, 160 A. 2d 437 (where the Court adopted a test for a new trial which ignored S3 prior decisions of this Court which had established an entirely different standard) ; Bilbar Construction Company v. Easttown Township Board of Adjustment, 393 Pa. 62, 77, 78, 141 A. 2d 851 (where the Court established a new and different standard for zoning and repudiated and by necessary implication overruled a myriad prior decisions of this Court).
The words of the learned Justice Owen J. Roberts, in Smith v. Allwright, 321 U.S. 649, at page 669, are apt: “The reason for my concern is that the instant decision, overruling that announced about nine years ago, tends to bring adjudications of this tribunal into the same class as a restricted railroad ticket, good for this day and train only. I have no assurance, in view of current decisions, that the opinion announced today may not shortly be repudiated and overruled by justices who deem they have new light on the subject.”